Citation Nr: 1422191	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-04 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from February 2004 to May 2005.  He also performed active duty for training (hereinafter: ACDUTRA) and inactive duty training at various times from 1975 to 2006 and then retired from a Reserve component.  He served in Afghanistan from May 2004 to April 2005.  

This appeal arises to the Board of Veterans' Appeals (Board) from December 2006-and later-issued rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that denied service connection for hearing loss and tinnitus.

Since the most recent supplemental statement of the case was issued in July 2011, new evidence was received along with a waiver of the Veteran's right to initial RO consideration.  Thus, a remand will not be necessary for this procedural safeguard.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The record before the Board consists of paper claims files and electronic files. 

A June 2011 VA out-patient treatment report reflect that the Veteran reported that dizziness and vertigo arose during active service in 2004.  This is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran is a combat veteran.

2.  Because the separation examination report is missing, it cannot be clearly and unmistakably ascertained that a hearing loss disability and tinnitus did not arise during active service.  

3.  The medical evidence tending to dissociate tinnitus from noise exposure during active military service is of diminished probative value because it is based on an incorrect date of onset of tinnitus.  

4.  Competent lay evidence tending to show that hearing difficulty and tinnitus arose during active military service has been submitted. 


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a) and 3.159 (2013), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

As noted in the Introduction, this appeal arises from December 2006 and later rating decisions.  Although the December 2006 rating decision was not appealed, in September 2010, the RO associated with the claims file additional service department records that had recently been located.  This event is significant because at any time after a decision has been issued, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c) (2013). 

The evidence submitted since the December 2006 RO rating decision includes a "DD Form 2900" self assessment questionnaire that the Veteran completed and dated on December 9, 2005.  It appears to have been added to the claims file around the time of the Veteran's substantive appeal, which was received in September 2010.  On the questionnaire, where asked, he indicated that he had no ringing of the ears.  This service department record meets the requirements of 38 C.F.R. § 3.156(c).  It could be related to a claimed in-service event.  It did exist, but had not been associated with the claims file when VA first decided the claim in December 2006.  The document identifies the Veteran by name.  

The newly submitted evidence also includes a Department of the Army letter, dated May 6, 1998, that provides evidence of additional Reserve component service that must be considered, as the exact dates of Reserve component service remain unclear, and any service, including Reserve component service, could form the basis of the Veteran's hearing loss and tinnitus claims.  It was associated with the claims file in or around September 2010.  This service department record meets the requirements of 38 C.F.R. § 3.156(c).  It could be related to a claimed in-service event.  It did exist, but had not been associated with the claims file when VA first decided the claim in December 2006.  The letter identifies the Veteran by name.  

Because these service department records have been added to the claims file since the original rating decision, it is therefore unnecessary to consider whether to reopen the claims.  Rather, in accordance with § 3.156(c), the original claim must be revisited.

Combat Status

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).  

The Veteran has competently and credibly testified that he came under many enemy rocket attacks while serving in Afghanistan.  A DD-214 reflects that the Veteran served in Afghanistan as a combat engineer from May 2004 to April 2005 in an "imminent danger" area.  His service awards and decorations, while meritorious, do not conclusively establish participation in combat; however, because the evidence concerning his combat status is otherwise at least in relative equipoise, the benefit of the doubt doctrine, set forth at 38 U.S.C. 5701, must be applied.  The Veteran will be considered to be a combat veteran for VA benefits purposes.

A finding of combat status under 38 U.S.C.A. § 1154(b) is important because it overcomes missing STRs and creates a presumption of service connection, thereby shifting the burden of proof of non-service-connection to the Government.  This statute sets forth a three-step analysis.  First, it must be determined whether there is satisfactory, lay or other evidence of service incurrence or aggravation of such injury or disease.  Second, it must be determined whether the evidence is consistent with the circumstances, conditions, or hardships of such service.  If these two inquiries are met, the Secretary shall accept the veteran's evidence as sufficient proof of service connection, even if no official record of such incurrence exists.  If both of these inquiries are satisfied, a factual presumption arises that the alleged injury or disease is service connected.  In the third and final step of the analysis, the Board must determine whether the Government has met its burden of rebutting the presumption of service connection by "clear and convincing evidence to the contrary."  Collette v. Brown, 82 F.3d 389, 393 (1996).  

The Veteran's assertions are sufficient to establish that he sustained noise exposure during rocket attacks in Afghanistan and that he sought treatment from combat medics for this at the time, even though the official records presumed lost.  38 U.S.C.A. § 1154(b); Collette, 82 F.3d at 393.  Moreover, the evidence for this fact is consistent with the circumstances, conditions, or hardships of such service.  

In Dambach v. Gober, 223 F.3d 1376, 1381 (Fed. Cir. 2000), the Federal Circuit stressed that where a veteran produces evidence of symptomatic manifestations during or proximate to combat, aggravation or incurrence will be established, citing Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994).  Then, the government has the burden to rebut by clear and unmistakable evidence.  Id.  Therefore, the issue has become whether there is clear and unmistakable evidence that the current disorders, hearing loss and tinnitus, are not related to combat with the enemy. 

Service Connection for Tinnitus

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be identified by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran submitted his original claim for benefits in September 2006 and reported that tinnitus arose in 2004 and was treated at Bagram Base, Afghanistan.  The RO obtained incomplete STRs.  These STRs include only an April 1975 Reserve component enlistment examination report.  The report does not mention tinnitus.   

A December 2006 VA audiometry evaluation reflects that the Veteran reportedly stated that tinnitus arose in February 2006 and that he was seen for this at Bagram's military field hospital.  Hearing thresholds and speech recognition scores were within normal limits.  The examiner dissociated tinnitus from active service on the basis that it did not arise during active service.  

In October 2009, the Veteran reported that he still had tinnitus.  He again requested service connection for tinnitus.  In November 2009, the Veteran reported that he had come under rocket attacks more than 10 times in Afghanistan.

An April 2010 VA audiometry report reflects that the Veteran reportedly told the audiologist that tinnitus arose around the time of discharge in 2005.  No etiology opinion was offered.

In June 2012, the Veteran testified before the undersigned Veterans Law Judge that he was exposed to many enemy rocket attacks "...and a couple of times I come pretty close to being knocked down."  He testified that he was a combat engineer team leader with the 10th Mountain Division. 

The negative nexus opinion concerning the etiology of tinnitus that was received in December 2006 is of limited persuasive value because it states that tinnitus arose in 2006, rather than earlier, as reported by the Veteran.  Thus, it is based on an erroneous fact.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  Because it is based on an erroneous date of onset of tinnitus, it does not rise to the level of clear and unmistakable medical evidence.

The lay testimony is competent with respect to observance of tinnitus and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  The Veteran's application for service connection for tinnitus, submitted in September 2006, is ample proof that he did have tinnitus at the time and his competent, credible testimony is proof that it did arise during active service in Afghanistan.  Because the Veteran has produced competent, credible evidence that tinnitus arose after noisy rocket attacks, and because the Government has not rebutted the presumption of service connection with clear and unmistakable evidence, after considering all the evidence of record, the Board finds that the evidence favors the claim.  Service connection for tinnitus must therefore be granted.

Service Connection for a Bilateral Hearing Loss Disability

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385 (2013), which provides:

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

In Hensley v. Brown, 5 Vet. App. 155, 159, (1993), the Secretary posited that where the regulatory threshold requirements for hearing disability are not met until several years after separation from service (such as is shown here), the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system, and post-service test results that meet the criteria of 38 C.F.R. § 3.385 (such as is shown here).  VA rating authorities must then evaluate available testimony, clinical data, diagnoses, and any medical opinions relevant to the issue.  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometry test results resulting in an upward shift in tested thresholds in service, though still not meeting the requirements for a "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometry testing produces findings meeting the requirements of 38 C.F.R. §  3.385, rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  

The STRs include an April 1975-dated audiogram that revealed the following hearing thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
x
0
LEFT
5
0
5
x
0

The report also notes that whispered voice testing showed 15/15 in both ears.  No reason was offered for the absence of hearing threshold data at 3000 Hertz.  Speech recognition ability was not tested.  

A December 2006 VA audiometry evaluation reflects that hearing thresholds and speech recognition scores were within normal limits.  

In October 2009, the Veteran requested service connection for hearing loss and tinnitus.  In November 2009, he reported that he had come under rocket attacks more than 10 times.

An April 2010 VA audiometry report reflects that hearing thresholds were still within normal limits, but speech recognition scores were 70 percent in the right ear and 80 percent in the left ear.  As noted above, impaired hearing meets VA's criteria for a disability when speech reception in either ear is less than 94 percent. 

In June 2012, the Veteran testified before the undersigned Veterans Law Judge that he was exposed to many enemy rocket attacks "...and a couple of times I come pretty close to being knocked down."  He testified that he was a combat engineer team leader with the 10th Mountain Division.  He testified that hearing loss arose during active service and that he reported this at the time of separation.

In January 2014, the Veteran submitted a private audiogram, dated January 3, 2014, that indicates a bilateral sensorineural hearing loss disability.  

The evidence for service connection for a bilateral hearing loss disability includes the Veteran's report of impaired hearing arising during active service and being present ever since.  Medical evidence tending to attribute a current bilateral hearing loss disability to post service causes has not been submitted.  Thus, VA's burden of rebutting the presumption of service connection with clear and unmistakable evidence to the contrary has not been met.  After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  Service connection for a bilateral hearing loss disability must therefore be granted.







ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


